Citation Nr: 1632284	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-18 661 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right foot condition.

2. Entitlement to service connection for gastroesophageal acid reflux disease (GERD).

3. Entitlement to an initial compensable rating for allergic rhinitis and sinusitis with deviated septum. 
 
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1977 to June 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.
 
The issues of entitlement to service connection for GERD and entitlement to an initial compensable rating for allergic rhinitis and sinusitis with deviated septum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's right foot condition is related to service.




CONCLUSION OF LAW

The criteria for service connection for a right foot condition have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In this case, the Board is granting in full the claim of entitlement to service connection for a right foot disability. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that her right foot condition is related to her military service. Service treatment records confirm that the Veteran was treated for bilateral foot conditions, to include foot pain, plantar warts, and in-grown toenails. The Board notes that post-service medical records indicate that the Veteran has received additional treatment for her foot problems. The Board also notes that the Veteran is service-connected for a left foot condition. 

The Veteran was afforded a VA examination for her bilateral foot condition in February 2010. The Veteran complained of chronic pain on the lateral sides of her feet and felt that something was digging into her skin. The examiner remarked that the Veteran has bilateral fifth hammertoes with varus rotation, but did not observe any irregularities with regard to the Veteran's toenails or skin. The examiner determined that the Veteran's bilateral foot condition was not made worse or initiated by military service.

A February 2011 memorandum from the Veteran's treating physician with the U.S. Air Force supports the Veteran's claimed right foot condition. The physician stated that he has reviewed the Veteran's outpatient records, as well as excerpts from her active duty service treatment records. The physician noted that the Veteran was treated for various foot problems while in service, and post-service treatment records indicate continued trouble with foot pain and plantar warts. The physician determined that "based on review of all the records available, we have found that evidence during [the Veteran's] active duty time that she has had chronic bilateral foot pain related to plantar warts...The foot pain can be solidly associated to conditions treated during service."

The Veteran was afforded another VA examination for her bilateral foot condition in April 2014. The examiner noted that the Veteran was initially diagnosed with plantar warts and ingrown toenails in 1992. The examiner remarked that the Veteran had a long history of bilateral foot pain in service, to include removal of her fifth right toenail and paring of a plantar wart on her left. The examiner stated that the Veteran currently has a recurrent plantar wart, but the small right toe ingrown toenail is asymptomatic and could not be found.

At the Veteran's September 2014 videoconference hearing, she testified that her feet problems began in service and were probably because her job as a dental assistant required her to be on her feet for long periods of time. She stated that she continues to suffer from ingrown toenails and the problems associated with her service-connected left foot are identical the problems associated with her claimed right foot condition. The Veteran also explained that she uses shoe inserts to help with her foot pain.

The Board finds that the February 2011 opinion of the Veteran's treating physician  is at least as probative as those of the February 2010 and April 2014 VA examiners. Cf. Guerrieri v. Brown, 4 Vet. App. 467, 473   (1993) (rejecting the adoption of a treating physician rule in the context of claims for VA benefits). Both her treating physician and the VA examiners reviewed an accurate history of the Veteran's claimed bilateral foot condition. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (emphasizing the importance of a factually accurate medical history in determining the probative value assigned to opinions). They also provided rationale to support their conclusions. See Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007) (indicating a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions). 

The Board also acknowledges the Veteran's competent and credible statements that her bilateral foot condition first started in service and that she continues to suffer from foot pain and has difficulty walking.

Ultimately, the Board has determined that the evidence is at least in relative equipoise as to whether the Veteran's right foot condition is caused by or related to her military service. Resolving reasonable doubt in the Veteran's favor, the Board finds service connection for a right foot condition is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a right foot condition is granted.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for entitlement to service connection for GERD and entitlement to a compensable evaluation for allergic rhinitis and sinusitis with deviated septum. Specifically, remand is required to receive an addendum to the examination reports. 

GERD

The Veteran claims that she first suffered gastroesophageal problems while in service around the time of her pregnancy. A review of the Veteran's service treatment records reveals that she complained of, and was treated for, general indigestion problems during pregnancy.

The Veteran was diagnosed with GERD and grade A esophagitis in December 2005 and has been prescribed medication for this condition. A February 2011 memorandum from the Veteran's physician noted that the Veteran complained of heartburn in service and was treated with antacid medication. Her physician noted that her gastroesophageal problems may have developed during service, but remarked that there is little evidence to support this.

The Veteran was afforded a VA examination in April 2014. The examiner diagnosed the Veteran with GERD, but could not determine the exact date of onset. The Veteran stated that she had frequent indigestion and esophageal pain while in service that was treated with over the counter antacid medications. She complained that her digestive problems had worsened since discharge and that she has requires continual prescription medication. Ultimately, the examiner determined that the Veteran's GERD is less likely than not incurred in or cause by military service because her claims file is silent for any GERD treatment. 

At her September 2014 videoconference hearing, the Veteran explained that she first associated her indigestion problems with her pregnancy, but that her indigestion continued to worsen, even after taking medications. She stated that she would take over the counter antacids and that she never thought of going to a doctor until she mentioned her indigestion problems to her doctor prior to a scheduled colonoscopy. She noted that she is prescribed medication and if she does not take this medication, then she suffers serious indigestion problems.

The Court has held that an adequate examination requires that the examiner providing the report or opinion be fully cognizant of the claimant's past medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008). Here, the examiner's rationale was based on the fact that the Veteran's claims file was silent for GERD treatment. However, review of the Veteran's claims file reveals that she was treated for indigestion while in service and has been diagnosed with GERD since at least 2005. Further, in her September 2014 videoconference hearing, she reiterated that her indigestion began in service, and that it continued after her pregnancies, has worsened since service, and that she requires prescription medication for treatment. The VA examiner does not appear to have taken into consideration the Veteran's lay statements regarding symptoms since service, regardless of treatment. Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).
Therefore, the Board finds that a clarifying opinion for the Veteran's GERD is appropriate.

Allergic Rhinitis and Sinusitis with Deviated Septum

The Board finds that further development is required prior to adjudicating the claim of entitlement to an initial compensable rating for service-connected allergic rhinitis and sinusitis with deviated septum.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

At the Veteran's April 2014 VA examination, the Veteran reported seasonal sinusitis and allergic rhinitis episodes occurring once every two years. She also stated that she treated these episodes with over the counter medication. The examiner determined that there was no evidence of chronic or frequent recurring sinusitis. The examiner also noted that the deviation of the Veteran's nasal septum is minimal and does not contribute to her nasal problems.

As discussed above, the Veteran's last pertinent VA examination of record was in April 2014, over two years ago. The Veteran testified in her September 2014 videoconference hearing that her sinus condition requires antibiotic prescription medication at least once a year. Moreover, she complained of sinus problems when the seasons change that last approximately 4-5 weeks at a time. The Veteran also stated that her breathing becomes so impacted that it makes it difficult to breathe. Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of her allergic rhinitis and sinusitis with deviated septum.

As such, this examination report is inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (a medical opinion that is not fully articulated is not probative). When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

It is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history." 38 C.F.R. § 4.1 (2015). If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015). 

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file, to include the VBMS and Virtual VA file, to an appropriate examiner, one who has not previously examined the Veteran, for an etiology opinion. The file must be reviewed and such review must be documented in the report.

The examiner must opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's GERD, or diagnosed gastrointestinal condition, is related to service. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements of continuity of symptoms since service, and may not disregard those statements merely because there was no treatment, as well as the documented treatment for a GI condition in service.

The rationale for all opinions expressed must be provided and the examiner must clearly articulate the reasons for his or her conclusions. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. A new examination may be conducted if needed.  

2. Thereafter, forward the entire claims file, to include the VBMS and Virtual VA file, to an appropriate examiner to evaluate the current severity of her service-connected allergic rhinitis and sinusitis with deviated septum. All necessary tests and studies should be conducted.

3. Thereafter, readjudicate the issues on appeal. If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and her representative the appropriate opportunity to respond before returning the file to the Board for further appellate consideration, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


